Citation Nr: 1326962	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to a compensable initial rating for status post fracture of the left fifth metacarpal with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Detroit, Michigan maintains jurisdiction over the Veteran's claims file.

In November 2012 the Board remanded the Veteran's claims in order to provide the Veteran a requested hearing before a Veterans Law Judge.  The record reflects that the Veteran was notified of a scheduled hearing before a Veterans Law Judge.  He subsequently failed to report for the hearing, and has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d). 

The Veteran and his spouse provided testimony before a Decision Review Officer (DRO) at the RO in February 2010.

The Board notes that the development accomplished and medical evidence added to the Veteran's claims file subsequent to the September 2010 supplemental statement of the case is not pertinent to the claims currently in appellate status before the Board.  Consequently, remand of the Veteran's claims for review of this more recent evidence by the RO, and issuance of a supplemental statement of the case, is not necessary. 

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss and the issue of service connection for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a left fifth metacarpal fracture include minimal degenerative arthritis of the fifth metacarpal joint, and no other significant residuals.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status post fracture of the left fifth metacarpal with degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 5003, 5227, 5230 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

With regard to the increased rating claim, this appeal arises from the Veteran's disagreement with the initial rating assigned for a left finger disability following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and private medical records.  The Veteran has been afforded a VA medical examination.  The Veteran has provided testimony at a hearing before a DRO and he has submitted evidence in support of his claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected status post fracture of the left fifth metacarpal with degenerative arthritis. 

In January 2008, the RO granted service connection for status post fracture of the left fifth metacarpal with degenerative arthritis, evaluated as noncompensable (0 percent disabling).  The Veteran appealed the issue of entitlement to an initial compensable evaluation.

The Veteran's STRs show that in November 1986, he sustained a fracture to the fifth metacarpal joint of his left hand when a hatch slammed on that hand.  The fracture was reduced under ulnar block and a splint was applied. 

The only relevant post-service medical evidence is a VA examination report, dated in December 2007, which shows that the Veteran reported that he had fractured his left fifth metacarpal during service, which was reduced by a specialist at that time and was allegedly placed in a cast for approximately two months.  The Veteran denied numbness, tingling, weakness or paresthesias, and he denied any significant deformity of the hand or wrist.  Examination revealed a mild bony deformity over the proximal aspect of the left fifth metacarpal.  X-rays were noted to show healed fracture of the left fifth metacarpal.  Range of active and passive motion was full and painless.  Repetitive motion did not produce loss of motion and there were no flare-ups.  The examiner stated that the Veteran had minimal degenerative arthritis secondary to the service related injury with no significant residuals as far as weakness or loss of strength or any neurovascular symptoms secondary to this injury.  The diagnoses included status-post fracture of the left fifth metacarpal that occurred while in service with residual degenerative arthritis noted over the fifth metacarpal at this time, but no other significant residuals.

Under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5230, a noncompensable rating is the highest rating assigned for any limitation of motion of the fifth finger.  Even ankylosis of fifth finger warrants a 0 percent, and no higher, rating.  38 C.F.R. § 4.71a, DC 5227.  The Note following DC 5227 does state to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  However, in the Veteran's case, the December 2007 VA examination report clearly shows that the Veteran has full use of the left fifth finger and that that there is no limitation of motion of the other digits or interference with the overall function of the left hand.  Consequently, an additional evaluation is not warranted based on amputation, based on limitation of motion of other digits, or based on interference with the overall function of the left hand.

The Veteran is also not entitled to a compensable rating under the criteria for degenerative arthritis.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Because the Veteran's service-connected status degenerative arthritis of the left fifth metacarpal does not involve a major joint or a group of minor joints, the Veteran is not entitled to a 10 percent rating under DC 5003.

The Board notes that at no time during the appeal period has the Veteran's status post fracture of the left fifth metacarpal with degenerative arthritis met the criteria for a compensable rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The evidence does not show that there is any functional impairment.  The Veteran reports that he does not have flare-ups and, upon examination, motion was normal with no pain.    

Consideration has been given to whether the schedular evaluation is inadequate.  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  The schedular criteria contemplate ankylosis and degenerative joint disease, however, in this case the Veteran has no reports of symptoms related to his old fracture of the left fifth finger.  As noted above, the December 2007 VA examiner specifically stated that the Veteran had no significant residuals due to his left fifth finger fracture.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable initial rating for status post fracture of the left fifth metacarpal with degenerative arthritis is denied.


REMAND

The Veteran asserts that he broke his right wrist during service while working on an armored personnel vehicle (APV).  At his December 2007 VA medical examination the Veteran reported that he had had a recent fall causing fractures of both wrists that required casts.  At his February 2010 hearing the Veteran reported that after service he fell down the stairs and broke his [right] wrist.  The Veteran has indicated that he has received medical treatment for his right wrist subsequent to service.  The Board notes that the records of medical treatment for the post service right wrist injury could contain pertinent information regarding a possible in-service right wrist injury.  At the Veteran's February 2010 hearing no attempt was made to obtain the details of the Veteran's reported post service right wrist medical treatment.  The Veteran should be requested to provide information regarding such treatment and an attempt should be made to obtain the identified medical records.  See 38 C.F.R. § 3.159.

In a December 2007 VA audiological evaluation report, the examiner provided the following opinion:

In summary, discharge audiological examination revealed normal hearing bilaterally.  Service medical records revealed veteran suffered from ear infections that both resolved.  Veteran currently has no ear infections.  The  most likely etiology of the veteran's current hearing loss is occupational/recreational noise exposure.  Therefore, the veteran's hearing loss is not caused by or a result of military service.

It must be noted that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  In other words, a claimant need not have hearing loss in service in order for post service hearing loss to be due to in-service noise exposure.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 "does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even though hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service").  A new examination is being ordered in order for the examiner to provide an adequate opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request the names, addresses and dates of treatment of all medical providers who provided treatment for his right wrist when he fell down his stairs at his home and injured his right wrist.  The RO should contact all identified providers and request a copy of all reports of treatment.  Any authorization necessary for the release of such documents should be obtained. 

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  If, and only if, any post service treatment records are obtained regarding the Veteran's right wrist, which were not previously of record, afford the Veteran a VA examination of the right wrist.  The examiner should provide an opinion on whether it is at least as likely as not (i.e. 50 percent or greater possibility) that the Veteran has any current right wrist disability that is due to his military service.  The examiner should provide a complete rationale for all opinions reached.

3.  Schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any hearing loss present.  All appropriate tests should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  

The Board is seeking another medical opinion because the December 2007 VA audiologist seemed to imply that the Veteran would need to have had hearing loss in service for a finding that current hearing loss was related to in-service noise exposure.  The requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Ledford v. Derwinski, 3 Vet. App. 87 (1992; Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to address whether the Veteran's current hearing loss at least as likely as not (a 50 percent probability or greater) began in or is related to active service, including as a result of excessive noise exposure and/or ear infections therein.  A complete rationale for the opinion based upon medical principles and evidence in the claims file must be provided. 

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


